                   Case 19-11292-KG             Doc 998        Filed 12/18/19        Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     : Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           : Jointly Administered
                                                      :
------------------------------------------------------x

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON DECEMBER 20, 2019 AT 11:00 A.M. (ET)2

I.       MATTERS GOING FORWARD:

1.       Motion of Bessemer Trust Company of Delaware, N.A., for Relief from the Automatic
         Stay [Docket No. 738 – filed October 11, 2019]

         Objection / Response Deadline:                October 25, 2019 at 4:00 p.m. (ET); extended to
                                                       October 30, 2019 at 4:00 p.m. (ET) for the Debtors

         Objections / Responses Received:

         A.        Informal response from the Debtors

         Related Documents:

         i.        Re-Notice of Hearing Regarding Motion of Bessemer Trust Company of
                   Delaware, N.A., for Relief from the Automatic Stay [Docket No. 995 – filed
                   December 17, 2019]

         Status: The Debtors and Bessemer Trust Company of Delaware, N.A. are working to
                 resolve the motion by stipulation of the parties. The parties intend to submit a
                 stipulation and order under certification of counsel. The hearing regarding this
                 matter is going forward at this time.



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
 The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any person who wishes to
appear at the December 20, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00 noon (ET) on
Thursday, December 19, 2019 to register his/her telephonic appearance in accordance with the Instructions for Telephonic
Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 22602059v.1
                   Case 19-11292-KG       Doc 998       Filed 12/18/19   Page 2 of 3



2.       Motion for Relief from the Automatic Stay Pursuant to 11 U.S.C. § 362(d)(1) and for
         Entry of Order Waiving the Provision of Fed. R. Bankr. P. 4001(a)(3) [Docket No. 937 –
         filed December 2, 2019]

         Objection/Response Deadline:          December 10, 2019 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.        Informal response from the Debtors

         Related Documents:

         i.        Re-Notice of Hearing on the Motion of Toyota Motor Credit Corporation for
                   Relief from the Automatic Stay Under Section 362 of the Bankruptcy Code
                   [Docket No. 997 – filed December 17, 2019]

         Status: The Debtors and Toyota Motor Credit Corporation have agreed to resolve the
                 motion by stipulation. The parties intend to submit a stipulation and order under
                 certification of counsel prior to the hearing. The hearing regarding this matter is
                 going forward at this time.

3.       Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363, and 554 and Fed. R. Bank. P.
         2002 for Approval of (I) Procedures for the Expedited Sale, Transfer or Abandonment of
         De Minimis Assets, and (II) Entry into an Exclusive Auction and Sales Agreement
         [Docket No. 985 – filed December 13, 2019]

         Objection/Response Deadline:          December 19, 2019 at 12:00 p.m. (ET)

         Objections/Responses Received:        None at this time.

         Related Documents:

         i.        Order Shortening the Notice of Objection Periods for Motion of Debtors Pursuant
                   to 11 U.S.C. §§ 363, and 554 and Fed. R. Bankr. P. 2002 for Approval of (I)
                   Procedures for the Expedited Sale, Transfer or Abandonment of De Minimis
                   Assets, and (II) Entry Into an Exclusive Auction and Sales Agreement [Docket
                   No. 989 – entered December 16, 2019]

         Status: The hearing regarding this matter is going forward.




                                                  2
RLF1 22602059v.1
                   Case 19-11292-KG   Doc 998    Filed 12/18/19   Page 3 of 3



Dated: December 18, 2019
       Wilmington, Delaware

                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Amanda R. Steele (No. 5530)
                                         Zachary I. Shapiro (No. 5103)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors
                                         and Debtors in Possession




                                             3
RLF1 22602059v.1
